DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11and 14 are objected to because of the following informalities: It should be amended as “a first filler”, and Claim 14 should be amended to “..the first filler”. In order to clarity claim limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-12, and14-21 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 
Tygesen et al. (US 2010/0203130 A1) (“Tygesen” herein)

Claim 1
Tygesen discloses a degradation-promoted polymer, comprising:
	a degradable polymer, [0064] and
	a degradation-promoting agent capable of accelerating degradation of the degradable polymer,
	wherein the degradation-promoting agent includes an organic acid [0211-0212]  and  lactide [0091] ,
	the organic acid includes at least one of succinic acid and levulinic acid, a content of the organic acid is 5% to 25% by weight of the degradation-promoted polymer, and 
	a content of the lactide is 5% to 25% by weight of the degradation-promoted polymer.
(i.e. degradable polymer approx.. 62%, lactide approx.. 15% and organic acid approx..23%) [0061; 0064; 0066; 0084; 0088-0091; 0097; 0211-0212; 0151]
Since Tygesen discloses the same composition a degradable polymer, an organic acid (succinic and levulinic), and lactide, it would be a degradation promoter agent that would accelerate the degradable polymer producing a degradation promoted polymer. 
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Tygesen discloses the degradation-promoted polymer of claim 1, wherein the organic acid includes succinic acid and levulinic acid [0211-0212]

Claim 5
Tygesen discloses the degradation-promoted polymer of claim 1, wherein the content of the organic acid is 22% to 24% by weight of the degradation-promoted polymer. (i.e. degradable polymer approx.. 62%, lactide approx.. 15% and organic acid approx..23%)  [0061; 0064; 0066; 0211-0212]

Claim 6
Tygesen discloses the degradation-promoted polymer of claim 1, wherein the organic acid includes succinic acid, levulinic acid, one or more acid selected from the group consisting of acetic acid, oxalic acid, citric acid, and maleic acid. [0211-0212]

Claim 7
Tygesen discloses the degradation-promoted polymer of claim 1, wherein the degradable polymer includes polyhydroxyalkanoic acid (PHA) including polylactic acid (PLA) and polybutvlene succinate. [0084; 0097; 0151] 

Claim 8
Tygesen discloses the degradation-promoted polymer of claim 1, wherein the degradable polymer has a composition including two or more different degradable polymers. [0096]

Claim 9
Tygesen discloses the degradation-promoted polymer of claim 8, the two or more different degradable polymers are different polylactic acid (PLA). [0085; 0088- 0092; 0099]

Claim 10
Tygesen discloses a method for making a degradation-promoted polymer, comprising:
	mixing a degradable polymer with a degradation-promoting agent capable of accelerating the degradation of the degradable polymer to produce a degradation-promoted polymer,
 	wherein the degradation-promoting agent includes an organic acid and a lactide,
 	 the organic acid includes at least one of succinic acid and levulinic acid, a content of the lactide is 5% to 25% by weight of the degradation-promoted polymer, and
	a content of the organic acid is 5% to 25% by weight of the degradation-promoted
polymer. (i.e. degradable polymer approx.. 62%, lactide approx.. 15% and organic acid approx..23%)  [0061; 0064; 0066; 0084; 0088-0091; 0097; 0202-0203; 0211-0212; 0151-0152; 0227; 00339]
 Tygesen does not explicitly disclose the terminology as recited within the claimed invention: a mixing. However, Tygesen discloses that composition comprising a degradable polymer [0064] , an organic acid succinic and levulinic, [0211-0212], and lactide [0091], it would be mixed forming a degradation-promoter polymer, Therefore, the Examiner interprets this disclosure to read on the claimed invention.

 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 11
Tygesen discloses the method of claim 10, wherein the step of mixing the degradable polymer with the degradation-promoting agent includes blending a filler with the degradable polymer and the degradation-promoting agent. [0202-0220]

Claim 12
Tygesen discloses the method of claim 11, further comprising extruding the degradation-promoted polymer to form a predetermined shape. [0043-0044; 0222; 0227]

Claim 14
Tygesen discloses the method of claim 11, wherein the step of mixing the degradable polymer with the degradation-promoting agent further includes blending a second filler the second filler is different from the filler. (i.e.. filler: coloring agents; 2nd filler: gelling agent; degradable polymer: glucomannan) [0151; 0205; 0206; 0339]
Tygesen does not explicitly disclose the terminology as recited within the claimed invention: a second filler different form the filler. However, Tygesen discloses that composition comprising other excipients to improve technical properties [0202] such as coloring agents, [0206] , and a gelling agent [0205] as a second filler , the degradable polymer is glucomannan [0151], would be mixed/ blend with it would be mixed forming a degradation-promoter polymer, Therefore, the Examiner interprets this disclosure to read on the claimed invention.

Claim 15
Tygesen discloses the method of claim 10, further comprising blending a second degradable polymer with the degradable polymer and the degradation-promoting agent wherein the second polymer is different from the polymer. ((; 2nd degradable polymer: cellulose) [0151; 0205; 0206]

Claim 16
Tygesen discloses the method of claim 15, wherein the second degradable polymer and the degradable polymer are different types of polylactic acid (PLA) having different glass transition temperatures (Tg). [0085; 0088- 0092; 0099]

Claim 17
Tygesen discloses the method of claim 10, wherein the step of mixing the degradable polymer with the degradation-promoting agent includes blending a polyhydroxyalkanoic acid (PHA).  [0084; 0097; 0151] 

Claim 18
Tygesen discloses the method of claim 10, wherein the step of mixing the degradable polymer with the degradation-promoting agent includes compounding the degradable polymer with the succinic acid, and the succinic acid is in an amount of 22% to 24% by weight of the degradation-promoted polymer. [0061; 0064; 0066; 0070; 0211-0212]

Claim 19
Tygesen discloses the method of claim 10, wherein the organic acid includes succinic acid and levulinic acid. [0211-0212]

Claim 20
Tygesen discloses the method of claim 10, wherein the organic acid includes succinic acid, levulinic acid, and lauric acid one or more acid selected from the group consisting of acetic acid, oxalic acid, citric acid, and maleic acid. [0211-0212]

Claim 21
Tygesen discloses the degradation-promoted polymer of claim 1, wherein the degradation-promoted polymer is in the form of a pellet, powder, or flake. [0012; 0034]

Response to Arguments
Applicant’s arguments, filed on 05/05/2021, with respect to rejection of claim 14 under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 2, 3, 5, 7-12, and 14-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Takahashi et al. (US 2016/0290091 A1) and Claims 1, 2, 4, and 10-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Selifonov (US 2012/0136070 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/10/2021